DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. US PGPub 2014/0048052 was not considered on the 03/24/2020 IDS because the reference was included in the 03/16/2020 PTO-892.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a temperature altering device…” in claims 1, 30 and 31
“a control unit” in claim 1
“a means arranged to circulate a coolant…” in claim 13
“a second filter arrangement” in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following structure for the respective limitations identified above:
Heat flanges 312; a fan (0039 line 4); or heat exchanger 330 with valve 334, temperature sensor 336 and control unit 338
Control unit 338
Heat exchanger 330
Second filter arrangement 322
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffri Kaminski on 02/12/2021.
The application has been amended as follows: 
In the claims:
At claim 1 line 15 "the sensed temperature" should read --the measured temperature--.
Claim 6 should be canceled for failing to further limit claim 1.
At claim 25 line 2 "the valve mechanism" should read --the controllable valve mechanism--.
At claim 28 line 1 "an controllable engine" should read--the internal combustion engine--.

Allowable Subject Matter
Claims 1, 4-5, 8-9, 11-16, 18-22 and 25-31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claims 1 and 30, TERASHITA (JP H05-44424) and JANAKIRAMAN (US 2014/0059985) are considered to be the closest prior art of record.
TERASHITA discloses a crankcase ventilation system for an internal combustion engine comprising a crankcase, the crankcase ventilation system comprising: 
a first filter arrangement (28-29) arranged for cleaning a crankcase gas generated during operation of the internal combustion engine (e.g. “blow-by gas inlet 2,” i.a. 0007 line 9), the first filter arrangement comprising a filter element (28,29) for cleaning the crankcase gas (i.a. 0006 5-6 oil is removed from blow-by gas, i.e. cleaned), 
a temperature altering device (Fig. A below) for cooling (0007 lines 17 20) a temperature of the crankcase gas towards a desired temperature (implied), at which the first filter arrangement is adapted for an efficient cleaning.
TERASHITA is not relied upon to teach the filter element is of an oleophobic type.
However, JANAKIRAMAN teaches a filter element (34) is of an oleophobic type (0049 lines 2-4) that causes liquid particle separation from the gas-liquid stream of smaller sized liquid particles than a smooth non-porous impactor impingement surface and without the sharp cut-off size of the latter.  
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation underlined above, which is narrative in form, has In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case the system of TERASHITA is capable of performing the recited function.
The prior art fails to teach or render obvious the claim limitation “the temperature altering device comprises a control unit and a temperature sensor, the temperature sensor is electrically connected to the control unit and configured to measure a temperature of the crankcase gas, and the control unit is configured for comparing the measured temperature with a predetermined threshold and to generate a control signal if the sensed temperature is above the predetermined threshold” in the manner defined in the instant amended claim 1.
The prior art fails to teach or render obvious the claim limitation “wherein the filter element is arranged to have a spherical form” in the manner defined in the instant amended claim 30.
[AltContent: arrow][AltContent: textbox (SECOND END)][AltContent: arrow][AltContent: textbox (FIRST END)][AltContent: arrow][AltContent: textbox (FIRST CONDUIT)][AltContent: ][AltContent: arrow][AltContent: textbox (TEMPERATURE ALTERING DEVICE)][AltContent: rect]
    PNG
    media_image1.png
    887
    574
    media_image1.png
    Greyscale

Figure A Annotations of TERASHITA Fig. 1.
Regarding claim 31, TERASHITA (JP H05-44424) and SMITH (US 5,863,317) are considered to be the closest prior art of record.
TERASHITA discloses a crankcase ventilation system for an internal combustion engine comprising a crankcase, the crankcase ventilation system comprising: 
a first filter arrangement (28-29) arranged for cleaning a crankcase gas generated during operation of the internal combustion engine (e.g. “blow-by gas inlet 2,” i.a. 0007 line 9), the first filter arrangement comprising a filter element (28,29) for cleaning the crankcase gas (i.a. 0006 lines 5-6 oil is removed from blow-by gas, i.e. cleaned), 
for cooling (0007 lines 17 20) a temperature of the crankcase gas towards a desired temperature (implied), at which the first filter arrangement is adapted for an efficient cleaning, 
wherein the temperature altering device is adapted for cooling the crankcase gas (0007 lines 17-20).
TERASHITA is not relied upon to teach the filter element is of an oleophobic type or that the crankcase ventilation system is configured to recirculate the crankcase gas through the first filter arrangement.
	However, SMITH teaches a rotary coalescing filter (Fig. 1) comprising a filter element (16) is of an oleophobic type (col. 1 lines 31-35) configured to recirculate the crankcase gas through the first filter arrangement (col. 6 lines 20-24) in which a gas containing small suspended droplets of liquid such as oil or the like, commonly referred to as a “mist” is separated and the liquid is retained in the filter (col. 1 lines 25-29) which can improve the separation of a gas-liquid mixture with relatively low pressure drop across the filter (col. 1 lines 46-50).
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitation underlined above, which is narrative in form, has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case the system of TERASHITA is capable of performing the recited function.
The prior art fails to teach or render obvious the claim limitation “the crankcase ventilation system further comprises a controllable valve mechanism configured to adjust a level of crankcase gas recirculation based on a crankcase gas pressure” in the manner defined in the instant amended claim 31.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747